Per Curiam.

The writ of error is dismissed on the authority of § 237 of the Judicial Code as amended by the act of February 13, 1925 (43 Stat. 936, 937),.for lack of jurisdiction. Jett Bros. Distilling Co. v. City of Carrollton, 252 U. S. 1, 5, 6. Treating the wfit of error as an application for certiorari, the certiorari is denied for want of a *508substantial Federal question on the authority of Schmolke v. O’Brien, Chief of Police, 273 U. S. 646; Dorchy v. Kansas, 272 U. S. 306, 308; Farrell v. O’Brien, 199 U. S. 89, 100; Toop v. Ulysses Land Co., 237 U. S. 580, 583; Piedmont Power & Light Co. v. Town of Graham, 253 U. S. 193, 195; Seaboard Air Line Ry. v. Padgett, 236 U. S. 668, 671.
Messrs. Jeremiah F, Sullivan and Theodore M. Stuart for plaintiff in error. Messrs. U. S. Webb and Frank L. Guerena for defendant in error.